Abibl Lovejoy being returned a member from the town of Vassalborough, and having been qualified and taken his seat, a petition was received from Denis Getchell, praying that Lovejoy might be excluded from the house, on the ground that he was inimical to the government.
*6The petition was referred to a committee, who made a verbal statement of facts, whereupon the secretary of the commonwealth was directed to lay before the house, the records of the council and certain papers on file, relating to Lovejoy’s character and conduct. One of the members was also called upon, and related a conversation, which had passed between him and Lovejoy, relative to public affairs. The committee were then directed to prepare and report an order, for the hearing of the matter at the next session, which having been attended to by them, it was
Ordered, That the said Abiel Lovejoy withdraw from the house: that the said Getchell bring forward his evidence against him, on the second Wednesday of the next session: that Lovejoy have leave, in like manner, to produce evidence in his favor: and, that said Lovejoy and Getchell be served with a copy of the order.
Lovejoy afterwards petitioned, that Ms case might be examined and tried, by a committee near the place of the residence of the parties concerned, but his request was refused. It does not appear that the subject was brought forward at the next session.1

 3 J. H. 251, 279, 281, 282, 283, 288, 290, 302, 347, 359.